Exhibit 10.3

Execution Version

313 Acquisition LLC

LOCK-UP AGREEMENT

July 20, 2015

SunEdison, Inc.

13736 Riverport Drive

Maryland Heights, MO 63043

Ladies and Gentlemen:

In connection with the proposed acquisition of Vivint Solar, Inc. (the
“Company”) by SunEdison, Inc. (“Parent”) whereby SEV Merger Sub Inc. (“Merger
Sub”), a wholly-owned subsidiary of Parent, will merge with and into the Company
(the “Merger”), and in consideration of Parent, Merger Sub and the Company
entering into the Agreement and Plan of Merger dated on or about July 20, 2015
(the “Merger Agreement;” all capitalized terms used in this Lock-Up Agreement
without definition herein shall have the meanings ascribed to them in the Merger
Agreement), the receipt and sufficiency of such consideration being hereby
acknowledged and accepted, and in order to induce Parent and the Company each to
close the Merger, the undersigned (“Securityholder”), a holder of shares of
Company Common Stock who will receive shares of Parent Common Stock and the
Convertible Note Consideration in exchange for its shares of Company Common
Stock, hereby agrees with Parent and the Company as follows:

1. During the Lock-Up Period (as defined below), Securityholder shall not,
directly or indirectly, (a) Transfer or offer, agree, commit or consent to
Transfer any Convertible Notes or any shares of Parent Common Stock acquired
following the date hereof in connection with a conversion of the Convertible
Notes, in each case whether now owned or hereinafter acquired, owned directly by
the Securityholder (including holding as a custodian) or with respect to which
the Securityholder has beneficial ownership within the rules and regulations of
the Securities and Exchange Commission (collectively, the “Locked-Up
Securities”), (b) enter into any swap, hedge, forward sale, short sale,
derivative or other Contract, arrangement or understanding that, in whole or in
part, directly or indirectly, transfers the consequences (economic or otherwise)
of ownership of, or otherwise derives its value from, any of the Locked-Up
Securities (or any right or interest therein), whether such transaction is to be
settled by delivery of such Locked-Up Securities, in cash or otherwise,
(c) enter into any Contract, arrangement or understanding with any Person, or
take any other action or omit to take any action, that violates or conflicts
with (or could reasonably be expected to conflict with or violate)
Securityholder’s covenants and obligations under this Lock-Up Agreement or
(d) take any action or omit to take any action that would restrict (or could
reasonably be expected to restrict) Securityholder’s legal power, authority and
right to comply with and perform its covenants and obligations under this
Lock-Up Agreement or make any of its representations or warranties contained in
this Lock-Up Agreement untrue or incorrect. Securityholder agrees that it shall
not seek to indirectly accomplish anything which it is not permitted to
accomplish directly under this Lock-Up Agreement (including through the creation
of holding entities or the transfer of any securities at a parent entity). Any
action, omission or attempted circumvention in violation of this Paragraph 1
will be void ab initio and be deemed a breach of this Lock-Up Agreement. If any
involuntary Transfer of any of the Locked-Up Securities shall occur, the
transferee (which term, as used herein, shall include any and all transferees
and subsequent transferees of the initial transferee) shall take and hold such
Locked-Up Securities subject to all of the restrictions, liabilities and rights
under this Lock-Up Agreement, which shall continue in full force and effect
until valid termination or expiration of this Lock-Up Agreement. Securityholder
agrees that it shall not become a member of a “group” (as that term



--------------------------------------------------------------------------------

is used in Section 13(d) of the Securities Exchange Act) with respect to any
Locked-Up Securities for the purpose of opposing or competing with or taking any
actions inconsistent with its covenants and obligations under this Lock-Up
Agreement. Notwithstanding anything to the contrary herein, the Securityholder
may (A) make a transfer to one or more partners or members of Securityholder or
to an affiliated corporation, trust, investment fund or other entity under
common control with Securityholder, (B) pledge, hypothecate or grant a security
interest in Locked-Up Securities to one or more banks, financial institutions or
other third parties who are acting as a lender (each, a “Lender”) as collateral
or security in connection with a margin loan transaction; it being understood,
for the avoidance of doubt, that the relevant Lender shall only be able to sell
or transfer such Locked-Up Securities upon or after the foreclosure of the
collateral or security in connection with such loan, (C) exercise the conversion
feature under the Convertible Note in accordance with the terms thereof in
exchange for shares of the Parent Common Stock, (D) transfer by will or
intestacy, (E) transfer as a bona fide gift or gifts, including to charitable
organizations, (F) transfer to any trust, partnership, limited liability company
or other entity for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned (for purposes of this Lock-Up Agreement,
“immediate family” shall mean any relationship by blood, current or former
marriage or adoption, not more remote than first cousin), (G) transfer to any
immediate family member or other dependent, (H) transfer to a nominee or
custodian of a person or entity to whom a disposition or transfer would be
permissible under clauses (A) through (G) above, (I) transfer pursuant to an
order of a court or regulatory agency and (J) transfers of shares of Parent
Common Stock acquired on the open market following the Closing Date; provided,
that, in the case of a transfer or distribution pursuant to clauses (A) and
(E) through (H) above, the applicable transferee or distributee has signed a
lock-up agreement substantially in the form hereof; provided, further, that in
the case of any exercise under the Convertible Note pursuant to clause (C), the
underlying shares of Parent Common Stock shall continue to be subject to the
restrictions on transfer set forth in this Lock-Up Agreement. For the purpose of
this Paragraph 1, “Transfer” means to sell, transfer, tender, assign, pledge,
hypothecate, encumber or dispose of, or to enter into any Contract, option or
other arrangement or understanding with respect to any of the foregoing, or a
sale, transfer, tender, assignment, pledge, hypothecation, encumbrance or
disposition, including by sale, merger, consolidation, liquidation, dissolution,
dividend, distribution, operation of law, Contract or otherwise.

2. As used in this Lock-Up Agreement, the term “Lock-Up Period” shall mean from
and after the Closing Date until the earlier to occur of (a) with respect to any
shares of Parent Common Stock acquired following the Closing Date in connection
with a conversion of the Convertible Notes, 180 days after the Closing Date and
(y) with respect to the Convertible Notes (but not any Parent Common Stock
received upon conversion of such Convertible Notes), two (2) years after the
Closing Date.

3. This Lock-Up Agreement shall be effective as of the Closing Date, and if the
Merger Agreement is terminated in accordance with its terms, then this Agreement
shall automatically terminate and be null and void ab initio. Upon termination
or expiration of this Lock-Up Agreement, no party shall have any further
obligations or liabilities under this Lock-Up Agreement; provided, however, such
termination or expiration shall not relieve any party from liability for any
willful breach of this Lock-Up Agreement.

4. Securityholder also agrees and consents to the entry of stop transfer
instructions with Parent’s transfer agent and registrar against the transfer of
Securityholder’s Locked-Up Securities, except in compliance with this Lock-Up
Agreement. In furtherance of the foregoing, Parent and its transfer agent are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Lock-Up Agreement.

5. The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

 

2



--------------------------------------------------------------------------------

6. Securityholder understands that Parent, the Company and Merger Sub will
proceed with the Merger in reliance on this Lock-Up Agreement. Moreover,
Securityholder understands and agrees that Parent, Merger Sub and the Company
are relying upon the accuracy, completeness, and truth of Securityholder’s
representations, warranties, agreements, and certifications contained in this
Lock-Up Agreement.

7. This Lock-Up Agreement and any claim, controversy or dispute arising under or
related to this Lock-Up Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof.

[Remainder of Page has Intentionally Been Left Blank; Signature Page Follows]

 

3



--------------------------------------------------------------------------------

Date: July 20, 2015 313 ACQUISITION LLC BY:

/s/ Alex Dunn

Name: Alex Dunn Title: President

 

4